         Case 2:17-cv-03768-CMR Document 34 Filed 10/23/18 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                        MDL NO. 2724
 PRICING ANTITRUST LITIGATION                          16-MD-2724
                                                       HON. CYNTHIA M. RUFE

                                                       17-3768
 THIS DOCUMENT RELATES TO:

 ATTORNEYS GENERAL LITIGATION




                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Apotex Corp. makes the

following disclosure:

   1. Apotex Corp. is a nongovernmental party and a direct wholly-owned subsidiary of

       Aposherm Delaware Holding Corporation, which is an indirect wholly-owned subsidiary

       of Apotex Holdings, Inc.

   2. No publicly held company directly or indirectly owns more than ten percent of the stock

       of Apotex Holdings, Inc.

Dated: October 23, 2018                           Respectfully submitted,

                                                  /s/ James W. Matthews
                                                  James W. Matthews
                                                  John F. Nagle
                                                  FOLEY & LARDNER LLP
                                                  111 Huntington Avenue
                                                  Boston, Massachusetts 02199
                                                  Tel: (617) 342-4000
                                                  Fax: (617) 342-4001
                                                  jmatthews@foley.com
                                                  jnagle@foley.com

                                                  James T. McKeown
                                                  Elizabeth A. N. Haas
                                                  Kate E. Gehl
        Case 2:17-cv-03768-CMR Document 34 Filed 10/23/18 Page 2 of 2




                                                   Timothy J. Patterson
                                                   FOLEY & LARDNER LLP
                                                   777 E. Wisconsin Avenue
                                                   Milwaukee, WI 53202
                                                   Tel: (414) 271-2400
                                                   Fax: (414) 297-4900
                                                   jmckeown@foley.com
                                                   ehaas@foley.com
                                                   kgehl@foley.com
                                                   tjpatterson@foley.com

                                                   Attorneys for Apotex Corp.



                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was served on all counsel of

record via CM/ECF on October 23, 2018.


                                           /s/ James W. Matthews
                                           James W. Matthews
